Garretson, J.
The plaintiff, who sues the defendant for personal injuries, had been in the employ of the defendant *604as a trainman for many years. At the time of the accident he was working as conductor or drillmaster, drilling cars at a coal dump. He had worked at this employment for several days, but claims that he had not drilled any cars upon the part of the track where'he was-injured.
The train he was on consisted of - a locomotive and four coal cars; the plaintiff was on the last car from the engine, and the engine was backing the cars, so that the car the plaintiff was on should be under a coal chute and be so placed as to receive what came through the chute. The coal chute was entered on a curve, under a trestle, and some of the timbers of the trestle were on the opposite side of the track from where the coal was to be discharged into the car. The car upon which the plaintiff was riding was larger than the cars which had been in use when the chute was built, and was so large as to scrape or strike against the timbers on one side and be close to the timbers on the other.
The plaintiff claimed not to be aware of the fact that there was this danger of the car striking the side, and that, as the car was backed in, it actually struck a part of the structure of the coal chute, and the plaintiff, fearing that the whole structure might be thrown down, went immediately and put on the brake at the rear end of the car and tried to' give a signal to the engineer to stop, when he was caught and squeezed between the car and the timbers of the coal trestle.
The questions whether the plaintiff was injured by an obvious risk of his employment or was guilty of contributory negligence were properly submitted to the jury.
The jury rendered- -a verdict of $7,000. A careful consideration of all the evidence relative to the 'plaintiff’s injuries leads us to the conclusion that the damages are grossly excessive. ■ •
If the plaintiff will remit $3,500 of his verdict, the rule to show cause may be'discharged, otherwise made absolute.